DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US Publication No. 2017/0098633).
Regarding claim 1, Kumar discloses a semiconductor package comprising:
a first package substrate (210)
a first semiconductor chip (211) on the first package substrate
a first conductive connector (227) on the first package substrate and laterally spaced apart from the first semiconductor chip
an interposer substrate (220) on the first semiconductor chip and electrically connected to the first package substrate (210) through the first conductive connector (227), the interposer substrate including a first portion overlapping the first semiconductor chip and a plurality of upper conductive pads (223) in the first portion (paragraph 44)
a plurality of spacers (272) on a lower surface of the first portion of the interposer substrate that faces the first semiconductor chip and positioned so as not to overlap the plurality of upper conductive pads in a plan view
an insulating filler (216) between the interposer substrate (220) and the first package substrate (210), the insulating filler being in contact with the first conductive connector and the first semiconductor chip
a plurality of second conductive connectors (225) on the plurality of upper conductive pads
a second package substrate (226) on the plurality of second conductive connectors
a second semiconductor chip (221) on the second package substrate
Regarding claim 5, Kumar discloses the plurality of upper conductive pads include four upper conductive pads arranged in a rectangular shape, and at least one of the plurality of spacers is positioned in a middle of the four upper conductive pads in a plan view (Figure 2).
Regarding claim 6, Kumar discloses the at least one of the plurality of spacers positioned in the middle of the four upper conductive pads has a diameter less than a distance between two upper conductive pads that are adjacent to each other in a diagonal direction among the four upper conductive pads (Figure 2).
Regarding claim 8, Kumar discloses a region overlapping the plurality of spacers (270) on an upper surface of the first portion of the interposer substrate includes a convex surface portion (274).
Regarding claim 9, Kumar discloses the lower surface of the first portion of the interposer substrate includes a recessed surface portion that is recessed from a periphery thereof, the recessed surface portion contacting one of the plurality of spacers (Figure 2).
Regarding claim 10, Kumar discloses the interposer substrate includes:
a base insulating layer (220)
an upper protective insulating layer (284) on an upper surface of the base insulating layer and covering a part of each of the plurality of upper conductive pads
a lower conductive pad (1108) on a lower surface of the base insulating layer and connected to the first conductive connector
a lower protective insulating layer (286) on the lower surface of the base insulating layer and covering a part of the lower conductive pad
Regarding claim 11, Kumar discloses the plurality of spacers are on the lower protective insulating layer and include a same material as that of the lower protective insulating layer (paragraphs 54-55).
Regarding claim 12, Kumar discloses the plurality of spacers and the lower protective insulating layer include a solder resist (paragraph 125).
Regarding claim 13, Kumar discloses the plurality of spacers are on the lower protective insulating layer and include a material different from that of the lower protective insulating layer (paragraphs 54-55).
Regarding claim 14, Kumar discloses the first semiconductor chip includes a plurality of grooves accommodating the plurality of spacers (Figure 2).
Regarding claim 15, Kumar discloses a semiconductor package comprising:
a package substrate (210)
a semiconductor chip (211) on the package substrate
a first conductive connector (227) on the package substrate and laterally spaced apart from the semiconductor chip
an interposer substrate (220) on the semiconductor chip, the interposer substrate including a first portion overlapping the semiconductor chip (211) in a first direction perpendicular to an upper surface of the package substrate, a second portion connected to the first conductive connector (227), and a plurality of upper conductive pads (225) at an upper surface of the first portion
a plurality of spacers (272) between a lower surface of the first portion of the interposer substrate and the semiconductor chip, and positioned so as not to overlap the plurality of upper conductive pads in a plan view
Regarding claim 16, Kumar discloses the plurality of spacers include: a center spacer positioned in a center of the lower surface of the first portion of the interposer substrate; and a plurality of edge spacers on an outer portion of the lower surface of the first portion of the interposer substrate to be symmetric with respect to the center of the lower surface of the first portion of the interposer substrate (Figure 2).
Regarding claim 17, Kumar discloses the plurality of upper conductive pads include four upper conductive pads arranged in a rectangular shape, and at least one of the plurality of spacers is positioned in a middle of the four upper conductive pads in a plan view, and has a diameter less than a distance between two upper conductive pads that are adjacent to each other in a diagonal direction among the four upper conductive pads (Figure 2).
Regarding claim 18, Kumar discloses the upper surface of the first portion of the interposer substrate includes a surface portion protruding convexly between the four upper conductive pads (Figure 2).
Regarding claim 19, Kumar discloses the interposer substrate includes:
a base insulating layer (220)
an upper protective insulating layer (284) covering a part of each of the plurality of upper conductive pads and an upper surface of the base insulating layer
a lower conductive pad (1108) on the lower surface of the base insulating layer and connected to the first conductive connector
a lower protective insulating layer (286) covering a part of the lower conductive pad and the lower surface of the base insulating layer, and including a same material as that of the plurality of spacers
Regarding claim 20, Kumar discloses the plurality of spacers protrude toward the semiconductor chip from the lower surface of the first portion of the interposer substrate, and the semiconductor chip includes a plurality of grooves into which the plurality of spacers are inserted (paragraph 54-55).
Regarding claim 22, Kumar discloses an interposer for a semiconductor package, the interposer comprising:
a base insulating layer (220)
a plurality of upper conductive pads (223) on an upper surface of the base insulating layer (220)
an upper protective insulating layer (284) covering the upper surface of the base insulating layer and including openings exposing the plurality of upper conductive pads (223)
a plurality of lower conductive pads (1108) on a lower surface of the base insulating layer
a lower protective insulating layer (286) covering the lower surface of the base insulating layer and including openings exposing the plurality of lower conductive pads
a plurality of spacers (272) on the lower protective insulating layer and positioned so as not to overlap the plurality of upper conductive pads in a plan view 
wherein the plurality of upper conductive pads (223) include four upper conductive pads arranged in a rectangular shape on the upper surface of the base insulating layer (Figure 2)
at least one of the plurality of spacers is between the four upper conductive pads in a plan view (Figure 2)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Publication No. 2017/0098633) in view of Fan et al. (US Publication No. 2019/0214288).
Regarding claim 2, Kumar discloses the limitations as discussed in the rejection of claim 1 above.  Kumar does not disclose the plurality of spacers include at least five spacers.  However, Fan discloses at least five spacers (SP) between a chip (104) and interposer (212).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the spacers of Kumar to include at least five spacers, as taught by Fan, since multiple spacers of varying sizes and elastic coefficients to prevent stress and warpage while providing better heat dissipation (paragraph 47).
Regarding claim 3, Kumar discloses the at least five spacers include: a center spacer at a center of the lower surface of the first portion of the interposer substrate (Figure 2; paragraph 54), Fan discloses and four edge spacers symmetrically positioned with respect to the center of the lower surface of the first portion of the interposer substrate (Figure 9).
Regarding claim 4, Kumar/Fan discloses the limitations as discussed in the rejection of claim 3 above.  Kumar/Fan does is silent regarding a diameter of the center spacer is greater than diameters of the four edge spacers.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to maximize the diameter of the center spacer since this is the location with the greatest amount of warpage (paragraph 53).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen et al. (US Publication No. 2020/0328183) discloses spacers (56) above a chip (52) which are not connected to pads (Figure 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      11/3/2022               Examiner, Art Unit 2897